Citation Nr: 0112579	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  95-18 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Propriety of the initial evaluation of 20 percent assigned 
for lumbar strain with degenerative disc disease, 
spondylolysis and spondylolisthesis.

2. Propriety of the initial evaluation of 10 percent assigned 
for chronic cervical strain with degenerative disc disease 
C6-C7.

3. Propriety of the initial evaluation of 10 percent assigned 
for right ulnar tunnel syndrome (major).

4. Propriety of the initial evaluation of 10 percent assigned 
for left ulnar tunnel syndrome (minor).

5. Propriety of the initial evaluation of 20 percent for 
degenerative joint disease, left knee.

6. Propriety of the initial evaluation of 10 percent for 
postoperative impingement syndrome, left shoulder with 
degenerative joint disease (minor).

7. Propriety of the initial evaluation of 10 percent for 
multiple keloid scars, to include whether separate ratings 
are warranted.

8. Propriety of the initial noncompensable evaluation for 
postoperative excision, giant cell tumor, right ring 
finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from February 1986 to 
March 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO) and 
the Roanoke, Virginia, RO.  During the pendency of this 
appeal, the appellant relocated his residence from California 
to Manassas, Virginia, and the Roanoke RO assumed 
jurisdiction over his case.  In June 1994, among other 
things, service connection was granted for disabilities of 
the left knee, lumbar spine, cervical spine, left shoulder 
and multiple scars, all rated 10 percent disabling.  Service 
connection was also granted for residuals of excision of a 
giant cell tumor of the right ring finger and for left ulnar 
tunnel syndrome, both rated noncompensably disabling.  All 
disability evaluations were assigned effective from March 27, 
1993, the day following the appellant's separation from 
service.  See 38 C.F.R. § 3.400(b)(2).

In July 1994, the appellant submitted a notice of 
disagreement with the assigned ratings for the above 
disabilities and the current appeal ensued.  In November 
1995, the RO granted service connection for right ulnar 
tunnel syndrome and a 10 percent rating was assigned 
effective from March 27, 1993.  The rating board noted that 
in view of the evidence of minimal symptoms in both arms, the 
appellant's ulnar tunnel syndrome would be rated as 
bilateral, with the 10 percent rating assigned for both arms.  

In March 1997, the RO increased the evaluation for the lumbar 
spine disability to 20 percent, assigned separate 10 percent 
ratings for the right and left ulnar tunnel syndrome, and 
increased the evaluation for the left knee disability to 20 
percent, all effective from March 27, 1993.  The ratings for 
the disabilities of the cervical spine and left shoulder as 
well as the evaluation of the multiple keloid scars and the 
postoperative excision of the giant cell tumor, right ring 
finger were confirmed and continued.  The appellant continued 
his disagreement with the ratings assigned for the 
disabilities at issue and in January 2001, offered testimony 
before the undersigned Member of the Board.

In view of the fact that the disability evaluations at issue 
in this case originated following the grant of service 
connection, the Board has characterized these issues as set 
forth on the title page above.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Although service connection is not at issue in this case, the 
Board concludes that because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, a remand 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations, once promulgated, 
might in fact provide more assistance than is required by the 
Veterans Claims Assistance Act itself.  Holliday, slip op. at 
12.  Indeed, the Court noted that, until such regulations 
were promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  

Review of the record reveals that at his hearing in January 
2001 the appellant, through his representative, requested 
that this case be returned to the RO for additional medical 
development, to include VA examinations because his 
disabilities have increased in severity since December 1996, 
the last time VA examined him for compensation purposes.  In 
this regard, the Board notes that the appellant has not been 
examined by VA for compensation purposes since 1996, and 
while the record includes numerous VA outpatient treatment 
reports dated from 1994 to 1996, the record does not reflect 
any significant medical evidence dated thereafter.  The 
appellant indicated at his hearing that he has not been able 
to obtain VA treatment as frequently as he had in the past as 
a consequence of his move from California and his current 
limited access to treatment facilities.  He emphasized that 
his service-connected disabilities had not improved but that 
a trip to the most convenient VA facility now requires 
approximately 2 hours in comparison to just minutes while he 
was living in California.  As a result of these 
circumstances, there is very little evidence of record dated 
from 1996 to the present time upon which to evaluate the 
appellant's service-connected disabilities.  Accordingly, in 
view of the state of the record, the complexity of the 
appellant's multiple service-connected disabilities and the 
appellant's request, the Board believes that additional 
medical development is necessary prior to appellate review in 
an effort to ensure a complete and current record upon which 
to evaluate the severity of the appellant's service-connected 
disabilities. 

Additionally, although the appellant indicated at his hearing 
before the undersigned, that additional private treatment 
reports including radiological studies were available from a 
chiropractor and that his representative would submit those 
records, no additional treatment reports have been received 
following the January 2001 hearing.  In view of the potential 
relevance of these records, the Board concludes that efforts 
should be undertaken to obtain not only the above private 
treatment reports but also any additional records the 
appellant indicates are available.

Finally, the veteran is herein advised that, in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), at least in part the 
purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

In view of the above and in order to ensure due process in 
this case and in an effort to assist the appellant in the 
development of his claims, this case is REMANDED for the 
following actions:

1.  The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health care 
providers and/or facilities where he has 
been treated for the disabilities at 
issue.  The RO should make arrangements 
to obtain all medical records from all 
the sources reported by the appellant.  
If private medical treatment is reported 
and those records are not obtained, the 
appellant and his representative should 
be informed and afforded an opportunity 
to obtain the records.  Any action to 
obtain records that are not already on 
file should be documented and all 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

3.  In view of the appellant's request 
and the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096,2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A) (section 4 
noted above), the appellant should be 
scheduled for VA examinations, preferably 
at the Martinsburg, West Virginia VA 
Medical Center, in an effort to determine 
the level of functional impairment due to 
the service-connected disabilities at 
issue.  The claims folder and a copy of 
this remand must be made available to, 
and reviewed by the examiners prior to 
the examinations.  All diagnostic tests 
and studies deemed necessary by the 
examiners should be conducted, and all 
pertinent symptomatology and findings 
should be reported in detail.  The 
reports of the examinations should be 
comprehensive and include a detailed 
account of all manifestations of relevant 
pathology found to be present.  The 
examiners should provide complete 
rationale for all conclusions reached.  

With respect to the functioning of the 
joints at issue, attention should be 
given to the presence or absence of pain, 
any limitation of motion, swelling, 
muscle spasm, ankylosis, subluxation, 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or other impairment.  With respect to 
range of motion studies, a goniometer 
must be used.  In that the examination is 
to be conducted for compensation rather 
than for treatment purposes, the 
physicians should specifically address 
the functional impairment caused by each 
disability at issue in correlation with 
the criteria set forth in the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 
(2000).  The examiners should provide a 
description of the effect of any pain and 
other symptoms on the function and 
movement of the affected joints.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995); 
see also 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology); Arnesen 
v. Brown, 8 Vet.App. 432 (1995).  In 
particular, functional losses, such as 
that due to pain, weakness, etc., should 
be equated to loss of motion beyond that 
shown in the clinical setting.  DeLuca, 
supra.  

With respect to the appellant's multiple 
keloid scars, the examiner is requested 
to provide detailed descriptions of each 
scar including whether the scars are 
tender and painful on objective 
demonstration, poorly nourshised, with 
repeated ulceration, or productive of any 
limitation of function.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examinations 
fail to comply with the instructions 
noted above, the reports must be returned 
to the physicians for corrective action.  
See 38 C.F.R. § 4.2 (2000); Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should re-
adjudicate the issues on appeal to 
include whether separate ratings are 
warranted for the multiple keloid scars.  
In the event the appellant fails without 
good cause to appear for VA examination, 
attention is directed to the provisions 
of 38 C.F.R. § 3.655, which should be 
applied.  The RO must consider all the 
evidence of record, including that 
obtained as a result of this remand, as 
well as the appellant's testimony before 
the undersigned.  The RO should also 
consider the assignment of "staged 
ratings" in accordance with the 
principles set out in Fenderson v. West, 
12 Vet. App. 119 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If any benefit sought remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review, if in order.  The 
appellant need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


